Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Advisory Action
Applicant's request for entry into AFCP 2.0 is acknowledged, but is denied because the response cannot be reviewed and a search conducted in the limited amount of time authorized for this pilot program. Therefore, the response is being reviewed under pre-pilot practice.
Applicant’s arguments filed have been fully considered but are not persuasive.  Applicant’s proposed amendment have not been entered because they are not deemed to place the application in better form for appeal by materially reducing and/or simplifying the issues on appeal.  Furthermore, the proposed amendment has not been entered because it would require further search and/or consideration.  Applicant proposes amending claim 1 to recite the cellulose fibers have moisture removed at a minimum of 5%. Said amendment has not been entered, in part because it is not clear said limitation is definite.  Specifically, it is unclear upon what the percentages is based-total weight, total volume, moisture content, etc.  Additionally, the proposed amendment has not been entered because the proposed cellulose fiber range has not previously been claimed/considered.
III.    Response to Rejection of Claims 1, 4,12,14-21, 23, 24, 27, and 28 under 35 U.S.C. § 112(a) as Failing to Comply with the Written Description Requirement
With regards to the pending 112(a) rejection, applicant argues the proposed amendment to claims 1 and 27 overcomes the rejection.  Said argument is noted but is not persuasive as said argument is contingent upon the entry of the non-entered amendment.  


IV.    Response to Rejection of Claims 1, 4, 12, 14-21, 23, 24, 27, and 28 under 35 U.S.C. § 112(b) as Indefinite
Applicant’s arguments have been fully considered but are not persuasive as said arguments are contingent upon the entry of the non-entered amendment.
With regards to claim 27, the examiner acknowledges paragraph (0057) discloses “a non-porous surface” and paragraph (0038) discloses “internal porosity”. 
V.    Response to Rejection of Claims 1, 4, 12, 14-21, 23, and 24 under 35 U.S.C. § 103 as Unpatentable over Liu et al. (US 8,463,418) in view of Joyce et al. (US 2011/0245380), Lu (“Nanocellulose in polymer composites and biomedical applications”), Vyakarnam et al. (US 2003/0077311), and Malkki (US 2017/0067207) as evidenced by US 2018/0258259 and US 2019/0111175
With regards to claim 1, applicant argues the proposed amendment requires the cellulose fibers have moisture removed at a minimum of 5% and the cellulose fiber particle size range of from 80 microns to 100 microns. Said argument is noted but is not persuasive as said argument is contingent upon the entry of the non-entered amendment.
Applicant further argues US 2019/0111175 does not establish what the Office Action alleges it establishes. Paragraph [0044] of US 2019/0111175 is cited for the proposition that “lignin and hemicellulose is removed from nanocellulose materials”. However, paragraph [0044] of US 2019/0111175 actually describes that depending “on the fiber raw material, nanofibrillar cellulose may also contain small amounts of other wood components, such as hemicellulose or lignin. The amount is dependent on the plant source.” Thus, US 2019/0111175 is evidence that certain nanocellulose materials contain hemicellulose and lignin.  Said argument is noted but is not persuasive as the broadest reasonable definition of the term “lacking” is “to be deficient” and does not require that the cellulose is completely free from hemicellulose or lignin.

describes that having “both micron-sized and nanometer-sized particles or fibers” is an option, and describes that having just nanometer-sized particles or fibers is an option. (See US 2018/0258259, paragraph [0076].) Thus, US 2018/0258259 does not inherently establish that nanocellulose includes cellulose fibers having a particle size up to 100 microns. See MPEP § 2112(IV).  Said argument is noted but is not persuasive as the rejection never relied upon US’259 to establish inherency of the fiber length;  rather, Malkki was relied upon to teach the fiber length is a result effective variable.
Applicant further argues there is no reasonable expectation of success in using nanocellulose with hydrophobic polymers. Specifically, applicant argues Lu and “FPL Researchers Pioneering Steps into a Sustainable Plastics Future”, explain why the teachings of Joyce describing the dispersion of cellulose fibers in polymer resins would not be reasonably expected to be applicable to nanocellulose. Specifically, applicant argues the reference establish the challenging nature of combining nanocellulose with hydrophobic polymers. Said argument is noted but is not persuasive as neither reference sets forth a rationale as to why the solution of compatibility between cellulose fibers and hydrophobic matrixes disclosed in Joyce would not be expected to succeed with nanocellulose fibers.
Thus, applicant arguments are not persuasive and the claims remain rejected for reasons of record.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN R KRUER whose telephone number is (571)272-1510.  The examiner can normally be reached on M-F 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on (571) 272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KEVIN R KRUER/Primary Examiner, Art Unit 3649